DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 is objected to because of the following informalities: “a position and time” was used several time throughout claim 1. It is unclear if the “a position and time” referred to the same position and time or different position and time.  Appropriate correction is required.

Claims 4-6 are objected to because of the following informalities: “a unit” was used several time throughout claims 4-6. It is unclear if the “a unit” referred to the same unit or different units.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki (US 2014/0357297 A1) in view of Yuda (US 2013/0029592 A1).
Consider claim 1, Futaki teaches a wireless information collecting method executed by at least one user terminal device that measures wireless information used in a site survey and a server device that stores the wireless information and performs the site survey (abstract), the wireless information collecting method comprising: 
causing the user terminal device to perform: 
a step of periodically measuring a current position and transmitting positioning information indicating the current position to the server device (Fig. 1, step 104-105 and paragraph 106 and 102, a terminal 2 measures and reports to a station 1 periodically), and 
a step of measuring the wireless information in accordance with a wireless information measurement number instructed by the server device and transmitting wireless information including a position and time to the server device (Fig. 3, steps 201-207 and paragraph 104 and 111, the terminal 2 performs measurement according to instructions from the station 1 and measure at a predetermined time point and report back the measurement result); and 
causing the server device to perform: 
a step of associating a position of the user terminal device and time with the wireless information and creating and updating a condition map indicating a wireless information measurement number at a position and time at which a site survey is performed (paragraph 104 and 166, a map is created using the measurement result), and 
a step of collating the current position of the user terminal device and the time with the condition map and transmitting an instruction for the wireless information measurement number based on the current position of the user terminal device and the time to the user terminal device (Fig. 3, step 208 and paragraph 111 and Fig. 9, steps 307-310 and paragraph 151, the measurement data is stored and additional measurement is instructed to the terminal 2).

Futaki does not teach a wireless information measurement number.
Yuda further teaches a wireless information measurement number (paragraph 49, number of times of measurement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to utilize and modify the above teachings for the purposes of obtaining more accurate measurement.

Consider claims 2 and 4, claims 2 and 4 having similar limitations as claim 1. Therefore, claims 2 and 4 are rejected for the same reasons claim 1 is rejected.

Consider claims 3 and 6, Futaki further teaches the wireless information collecting method according to claim 1, wherein the server device is configured to create the condition map indicating a wireless information type and a wireless information measurement number which are capable of being measured in accordance with a function of the user terminal device, in addition to the position of the user terminal device and the time, and the user terminal device is configured to measure the wireless information based on the current position, the time, and the function (paragraph 111 and 151).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        10/5/22